FULMER, Judge.
Farmland Hydro, L.P. appeals from an order that granted CSX Transportation Inc.’s motion for partial summary judgment on its third-party complaint against Farmland. Although it is tempting to reach the merits of the issue presented, we must dismiss the appeal for lack of jurisdiction because the trial court’s order does not determine liability in favor of a party seeking affirmative relief, pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), and there is no other basis for this court’s jurisdiction. See Southeast Mechanical Contractors of Tampa, Inc. v. M.A. Mortenson Co., 685 So.2d 1316 (Fla. 2d DCA 1996) (holding that summary judgment order determining an indemnity issue on a third-party complaint was not appealable as a nonfinal order when it was entered). Therefore, the propriety of the summary judgment must wait to be addressed during the final appeal of this case.
Dismissed.
BLUE, A.C.J., and SALCINES, J„ Concur.